COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00262-CV


IN THE INTEREST OF D.S., A
CHILD


                                      ------------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Father appeals the trial court’s order terminating his parental rights to D.S. 2

The trial court found that Father (1) engaged in conduct or knowingly placed D.S.

with persons who engaged in conduct that endangered D.S.’s physical or

emotional well-being, (2) knowingly placed or knowingly allowed D.S. to remain

in conditions or surroundings that endangered D.S.’s physical or emotional well-

being, and (3) knowingly engaged in criminal conduct that has resulted in a

      1
       See Tex. R. App. P. 47.4.
      2
       Mother voluntarily relinquished her rights and does not appeal.
conviction and confinement or imprisonment and inability to care for D.S. for not

less than two years from the date of filing the petition. See Tex. Fam. Code Ann.

§ 161.001(1)(D), (E), (Q) (West Supp. 2013). The trial court further found that

termination of Father’s parental rights is in D.S.’s best interest. Id. § 161.001(2).

      Father’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In the motion, counsel avers

that he has conducted a professional evaluation of the record and, after a

thorough review of the applicable law, has reached the conclusion that there are

no arguable grounds to be advanced to support an appeal of this cause and that

the appeal is frivolous. Father was given the opportunity to file a pro se brief on

his own behalf, but he has not done so. The State did not file a brief.

      Counsel’s brief and motion meet the requirements of Anders v. California

by presenting a professional evaluation of the record demonstrating why there

are no reversible grounds on appeal and referencing any grounds that might

arguably support the appeal. See 386 U.S. 738, 744, 87 S. Ct. 1396, 1400

(1967); In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.––Fort Worth 2003, order)

(holding that Anders procedures apply in parental rights termination cases), disp.

on merits, No. 02-01-00349-CV, 2003 WL 2006583 (Tex. App.––Fort Worth

May 1, 2003, no pet.) (mem. op.).

      In our duties as a reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.


                                          2
Crim. App. 1991); In re K.M., 2003 WL 2006583, at *2. Only then may we grant

counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S.

Ct. 346, 351 (1988).

      We have carefully reviewed the appellate record and appellate counsel’s

brief. We agree with appellate counsel that the appeal is wholly frivolous and

without merit. We find nothing in the record that might arguably support the

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005);

In re K.E.S., No. 02-11-00420-CV, 2012 WL 4121127, at *8 (Tex. App.––Fort

Worth Sept. 20, 2012, pet. denied) (mem. op. on reh’g). Therefore, we grant

appellate counsel’s motion to withdraw and affirm the trial court’s order

terminating Father’s parental rights to D.S.


                                                PER CURIAM

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DELIVERED: November 7, 2013




                                         3